Citation Nr: 1143790	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-33 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an increased disability evaluation for residuals of a right ankle fracture with osteoarthritis, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from August 1975 to September 1980, from March 1982 to October 1982, and from October 1984 to February 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Denver, Colorado.  


FINDING OF FACT

The Veteran's right ankle disability is manifested by limitation of motion without limitation of motion akin to ankylosis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for residuals of a right ankle fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.40, 4.45, 4.59, 4.7, 4.71a, Codes 5270, 5271 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2010).

Diagnostic Code 5003 (5010) provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assigned where X-ray evidence shows involvement of two or more major joints or 2 or more minor joint groups.  Where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  Note (1) to Diagnostic Code 5003 states that the 20 and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Id.

Diagnostic Code 5271 provides for a 10 percent rating for moderate limitation of motion of the ankle and a 20 percent rating for marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal range of ankle motion is dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II. 

Ankylosis of the ankle in plantar flexion at less than 30 degrees warrants a 20 percent rating.  A 30 percent rating is warranted if the ankylosis is in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees.  A 40 percent rating is warranted if there is ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

In February 2006, the Veteran requested an increased evaluation for his right ankle disorder.  In support of his claim, the Veteran submitted two lay statements.  J. W. noted that he had been the Veteran's supervisor.  He stated that the Veteran had started his part-time position in November 2005.  He indicated that the Veteran had obvious pain in his leg and tended to hobble around most of the time.  The job required a lot of walking.  He noted that the Veteran needed help in getting his tasks completed and was unable to maintain a steady pace due to his legs.  Some nights appeared to be better than others for him.  He stated that it was obvious that this bothered him towards the end of every shift.  

The Veteran's spouse indicated that they had been married for three years.  She noted that it broke her heart watching him try to walk around.  She noted that he was in obvious pain due to his right leg and ankle.  She also indicated that the Veteran had back pain.  She stated that she had to listen to him scream as he tried to move his back, right leg and ankle after working all night.  She reported that he had to hold onto the rail when coming down the stairs and then he hobbled around.  

In conjunction with his claim, the Veteran was afforded a VA examination in September 2006.  The Veteran noted having stiffness and a sharp constant pain that increased when walking more than five minutes.  He stated that it improved with no ambulation.  The Veteran reported having his pain medication changed to Morphine.  He indicated that he had also been given an ankle brace which helped with his discomfort.  The Veteran stated that if he did not use the brace, the ankle would give way.  

The Veteran indicated that he was currently employed on a full-time basis with Parks and Recreation and that this was a seasonal job.  He had missed no days from work.  His primary responsibility was cleaning and maintaining the bathrooms.  Personal recreation had been affected in that he had increased discomfort with different elevations while walking.  He also stated that he was unable to go hunting due to the climbing and having to walk long distances.  The Veteran noted that he did all the household duties due to his wife's debilitating disease.  

Physical examination of the right ankle revealed no joint line effusion, erythema, or tenderness.  Ankle dorsiflexion was from 0 to 10 degrees and from 0 to 12 degrees with repetitive motion, with no pain being observed.  Ankle plantar flexion was from 0 to 5 degrees and from 0 to 8 degrees after repetitive motion, with no pain being observed  Inversion and eversion were intact.  The examiner noted that there were no additional limitations to ranges of motion that could be objectively ascribed during flare-ups without speculation.  

A diagnosis of healed fractures of the distal fibula and tibia associated with mild post-traumatic arthritic change involving the tibiotalar joint was rendered.  

In an October 2006 treatment record, the Veteran's private physician, L. T., M.D., noted that the Veteran was working a Parks and Recreation job five days per week.  She indicated that the Veteran had been sent to therapy for his ankle, but he stated that this only aggravated the ankle problem.  It was noted that the Veteran had been given an ankle brace which supported the ankle and reduced his discomfort.  The Veteran reported that he had had to walk back and forth to work for several days, which was two miles each way, and that at the end of the second day he had to ride a bike home because his ankle hurt so much.  He stated that the ankle pain had become progressively worse since 2000.  The Veteran reported having more bad days than good days.  The more he walked, the more it hurt, particularly on uneven ground.  The ankle would wake him up from sleep and it was stiff with very limited and painful range of motion.  

Physical examination revealed his gait and station were very antalgic and that he was protective of the right ankle and did not like to bend it.  The ankle was noted to be bulbous.  The Veteran complained of pain about the distal fibula, anterior ankle mortise, medial malleolus, and the Achilles area.  The general alignment of the foot was good and he had good dorsalis pedis posterior/tibial pulses.  Sensation to light touch was normal and range of motion testing revealed dorsiflexion to 5 degrees and plantar flexion to 10 degrees, with pain at the end of these ranges of motion.  Subtalar motion approximated normal.  The Veteran had good strength of the ankle extensors and flexors.  X-rays of the right tibia, including the ankle, were normal for the tibia.  The ankle mortise revealed the cartilage space was diminished to about 20 percent expected dimension with significant heterotopic ossification about the medial malleolus deltoid ligament and some degenerative changes about the distal fibula.  

Dr. T. rendered a diagnosis of osteoarthritis of the right ankle with symmetric collapse of the ankle mortise.  

In a January 2007 statement, the Veteran reported that he wore an ankle brace which he would have to wear for the rest of his life, as he was told by his VA physical therapist.  He also noted that he was told that he might want to start using a cane as it was affecting his left side.  The Veteran reported that he quit his job with the school district in April 2006.  He noted that the VA examiner had caused him great pain during the examination.  

An April 2007 MRI of the right ankle revealed prominent degenerative changes tibiotalar more than subtalar joints with osteochondral lesions to the talar dome and posterior tibial plafond over a large scale.  There was also a possible small 4 mm anterior loose body in the tibiotalar joint.  Prominent bone formation along the anterior aspect of the anterolateral ankle extending from the tibiofibular level, across the ankle joints, and likely narrowing the anterolateral ankle gutter was also present.  Scarring of the anterior ankle ligaments and chronic sprain of the calcaneofibular ligament was also found with no widening of the syndesmosis.  Chronic sprain of the deep fibers of the deltoid ligament was also present.  

Treatment records from the Veteran's private physician, M. V., M.D., reveal that at the time of a June 2007 visit, the Veteran was noted to be having continued difficulty with his right ankle.  He was found to have a deformity of the right ankle.  

At the time of a July 2007 visit, the Veteran was noted to have pain and discomfort in his right ankle as well as deformity of the right ankle.  The Veteran had a significant antalgic gait and he had significant abduction of his right foot.  The Veteran was noted to have arthropathy in the right ankle and was given an Arizona brace for the ankle.  At the time of a July follow-up visit, the Veteran reported that he was quite happy with the brace and that he was able to get around a lot more easily.  

At a May 2008 visit, the Veteran noted having problems with his right ankle for quite some time.  He reported having significant pain and difficulty with his daily routine.  He was noted to be being treated with an over-the-counter Velcro brace.  

Physical examination revealed a deformity to the right ankle.  There was pain with range of motion.  Pain was reported around the medial and lateral aspects of the ankle, along the tendon structures, as well as the deltoid complex and lateral ankle complex.  There was also pain at the anterior aspect of the right ankle.  The Veteran had a significantly antalgic gait.  He did abduct his right foot significantly.  Neurological examination was intact.  It was Dr. V's impression that the Veteran had arthropathy of the right ankle.  He was injected with pain medication and it was discussed that the Veteran's ankle would never be perfect and that he would always have some degree of deformity and disability.  He noted that they would start off with injections and bracing.  There was also a discussion of fusion of the ankle and subtalar joint.  

At the time of an October 2008 VA examination, the Veteran was noted to have a lace-up ankle support on the right ankle and an antalgic gait due to his lower extremity.  

In his October 2008 substantive appeal, the Veteran requested an additional 10 percent disability evaluation based upon the pain he was experiencing and deformity of the ankle and the fragments that were noted on the MRI.  

The Veteran was afforded an additional VA examination in April 2009.  At the time of the examination, the Veteran reported that he had been given a new lace up Arizona ankle brace in 2007.  He stated that he wore the brace and mid-height leather boots whenever he was working.  He also noted using the brace wherever he left home.  When he was around home he did not wear the brace.  He reported having intermittent daily occurring diffuse right ankle pain.  The pain occurred with weightbearing incorrectly on his foot.  Walking for about 15 minutes and standing for about 10 or 15 minutes also caused pain.  He did not run because that caused immediate pain in his ankle.  His ankle pain was better with elevation and with nonweight bearing.  Oral pain medication and the brace also helped the ankle pain.  

With regard to his employment, the Veteran said he took intermittent breaks by shifting his weight from his right leg to his left as needed.  If he was at work and his ankle pain became too bad, he would leave work early and make up the hours later in the week.  He stated that he would go home early because of back or ankle pain once or twice a week and would make up the hours later in the week. He often just worked through the pain.  

The Veteran did not do recreational hiking and limited his walking to 20 minutes at the most.  He continued to do most of his activities in spite of this.  He noted that his back sometimes limited him before his ankle would and at other times it was the other way around.  

Physical examination of the right ankle showed some bony proliferative changes, primarily on the medial aspect of the ankle.  There was no redness, swelling, or joint effusion.  There was also no point tenderness on palpation.  There was very minimal motion of the right ankle on inversion and eversion testing.  The ligaments appeared to be intact.  The Veteran had five degrees of dorsiflexion and 25 degrees of plantar flexion.  Pain manifestation was observed at the end of each of these range of motion tests.  Pain manifestations remained after repetitive motion at the end of motion but there was no additional limitation of motion after repetitive use.  The Veteran  had a normal pedal pulse.  A diagnosis of right ankle fracture with osteoarthritis was rendered. 

In July 2009, the Veteran forwarded additional evidence, in the form of a July 2009 treatment record from Dr. V.  In the treatment record it was noted that the Veteran continued to have discomfort in his right ankle.  

Physical examination revealed that the Veteran had pain on range of motion.  Dr. V. indicated that the Veteran had significant stiffness with an ankylosing right ankle.  Arthritic changes were noted to cause decreased range of motion of the right ankle to no more than 5 degrees dorsiflexion and to no more than 15 degrees of plantar flexion.  There was significant stiffness and decreased range of motion around the subtalar joint of the right ankle.  The Veteran was noted to likely need ankle fusion of the right ankle in the future if he was not comfortable with the medications and bracing.  

The Veteran has been given the highest possible disability evaluation for limitation of ankle motion under Diagnostic Code 5271. 

The ranges of motion in the right ankle demonstrate that the Veteran does not have ankylosis or limitation of motion akin to that of ankylosis, and VA examiners have not found the presence of ankylosis.  The Veteran's private physician, in his June 2009 treatment record, indicated that the Veteran had an ankylosing right ankle.  However, he then stated that the Veteran had range of motion of the right ankle to no more than 5 degrees dorsiflexion and to no more than 15 degrees of plantar flexion.  Thus, motion was present in the ankle, totally undermining this doctor's opinion.  In this regard, the Board notes that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).  There has also been no demonstration of abduction, adduction, inversion or eversion deformity with ankylosis.  Thus, an increased evaluation is not warranted under Diagnostic Code 5270.  

While the Veteran has disputed the assigned disability evaluation, the ankle disability is rated on the basis of limitation of motion and the ranges of motion reported on the examinations. 

The competent medical evidence reflects consideration of the Veteran's complaints of pain, weakness and fatigability by medical professionals.  The Veteran is competent to report his symptoms, but the observation of a competent medical professional as it bears upon clinical support for the Veteran-layman's complaints is more probative of the degree of the Veteran's impairment.  Likewise, the examiner's findings are more probative than lay statements received from the Veteran's supervisor and his spouse.  Even when considering the additional limitation of motion caused by fatigue, weakness and flare-ups, neither the actual range of motion nor the functional limitation warrants an evaluation in excess of 20 percent for limitation of motion based upon the appropriate codes governing limitation of motion. 

In any event, the Veteran is in receipt of the highest rating for limitation of motion and a higher rating requires ankylosis.  The provisions of 38 C.F.R. §§ 4.40, 4.45 are not applicable.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1). (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

The Veteran's right ankle manifestations are contemplated by the rating schedule.  The disability has also not required any recent periods of hospitalization.  Furthermore, there has been no demonstration that it markedly interferes with employment.  The Veteran maintains full-time employment.  While he leaves early several times per week he performs additional hours later in the week allowing for a full-time schedule.  As such, the criteria for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The Board notes that the Veteran's status has been substantiated.  The Board observes that in an August 2006 letter, the RO provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was also provided with notice as to the disability rating and effective date elements of the claim prior to the initial adjudication of the claim.

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, all evidence necessary to decide this claim has been obtained.  No other relevant records have been identified.  The Veteran has also been afforded several VA examinations.  The VA examinations performed and prepared in conjunction with the Veteran's claim are deemed to be adequate to properly decide the Veteran's current appeal.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of his statements and arguments presented by his representative.  He was also given an opportunity to appear at a hearing.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

ORDER

An evaluation in excess of 20 percent for residuals of right ankle fracture with osteoarthritis is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


